       Case 4:20-cv-00424-BSM Document 12 Filed 08/13/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

CARLTON SHUTES                                                              PLAINTIFF
ADC #157103

v.                       CASE NO. 4:20-CV-00424 BSM

DEXTER PAYNE, Director,
Arkansas Division of Correction                                           DEFENDANT

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 13th day of August, 2020.



                                                  UNITED STATES DISTRICT JUDGE
